Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 16, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
  141485                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  EARL JEROME CISTRUNK, JR., Personal                                                                Alton Thomas Davis,
  Representative of the Estate of EARL                                                                                  Justices
  CISTRUNK, Deceased, and ERNESTINE
  CISTRUNK,
               Plaintiffs-Appellants,
  v                                                                SC: 141485
                                                                   COA: 287457
                                                                   Wayne CC: 06-615302-NH
  OAKWOOD HERITAGE HOSPITAL,
  TED COLEMAN, M.D., PROFESSIONAL
  EMERGENCY CARE, P.C., MONICA
  RAMIREZ, P.A., ER-ONE, INC., and
  BABIANO KIM, M.D.,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 15, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 16, 2010                   _________________________________________
           d1209                                                              Clerk